NO. 12-15-00127-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

SHAWN ANDERSON,                                  §      APPEAL FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Pursuant to a plea bargain agreement with the State, Appellant, Shawn Anderson, pleaded
guilty to the offense of aggravated sexual assault. Appellant, his counsel, and counsel for the
State signed various documents relating to the plea, including an agreed punishment
recommendation of imprisonment for twenty-five years. In accordance with the plea agreement,
the trial court sentenced Appellant to imprisonment for twenty-five years. The trial court also
certified to this court that this is a plea bargain case, and Appellant has no right to appeal. The
certification is signed by the trial court, Appellant, and Appellant’s counsel. See TEX. R. APP. P.
25.2(a)(2).
       Texas Rule of Appellate Procedure 25.2(a)(2) limits a defendant’s right to appeal in a
plea bargain case when he pleads guilty and his punishment does not exceed the punishment
recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P. 25.2(a)(2).
Under those circumstances, the defendant may appeal only (1) matters raised by written motion
and ruled on before trial or (2) after getting the trial court’s permission to appeal. Id. Here, the
trial court did not give Appellant permission to appeal, and the trial court did not rule on any
pretrial motions. Therefore, we conclude that the certification of the right of appeal filed by the
trial court is supported by the record and that Appellant has no right to appeal. 1 Accordingly, we
dismiss the appeal “without further action.” See Chavez v. State, 183 S.W.3d 675, 680 (Tex.
Crim. App. 2006).
Opinion delivered May 20, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                               (DO NOT PUBLISH)




         1
             Under the terms of the plea bargain agreement, Appellant expressly waived the right to appeal.


                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 20, 2015


                                         NO. 12-15-00127-CR


                                       SHAWN ANDERSON,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1622-14)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.